DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 9/15/2021.
Claims 3, 6-7, 13 and 16-17 have been canceled.
Claims 1-2, 4-5, 11-12 and 14-15 have been amended.
Claims 1-2, 4-5, 8-12, 14-15 and 18-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
The rejection of claims 1-20 under 35 U.S.C. 101 for being directed to an abstract idea has been withdrawn as the claims have been amended which overcome the 101 abstract idea rejection. 
Applicant’s arguments, filed on 9/15/2021, with respect to claims 1-2, 4-5, 8-12, 14-15 and 18-20 have been fully considered and are persuasive.  The 102 rejection of claims 1-2, 4-5, 8-12, 14-15 and 18-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-5, 8-12, 14-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1 and 11 are allowed for the reasons argued by
Applicants on pages 10-11 of the Remarks filed on 9/15/2021 which are persuasive.
Although, the prior art of record Best (US 20150117643) discloses "multiple sets of sensor measurement data are obtained, each from a corresponding hardware sensor resident on the device. Insufficiently random data is filtered from each of the data sets to produce random data sets which are combined to produce entropy data which is stored in an entropy data cache. An entropy pool is monitored to determine a level of entropy data available and, based on the level determined, entropy data is provided from the entropy data cache to the entropy pool. Entropy data from the entropy pool is then applied to perform a cryptographic operation such as the generation of an encryption key for encrypting communications sent or received by the mobile communication device", Brown (US 20130136255) discloses “obtaining several sample values produced by entropy source system.  The typicalities for each of sample values are determined .  The grading for each of pre-selected distributions is determined based on the typicalities of sample values.  The subset of distributions is selected based on the grading. The entropy of entropy source system is calculated based on the subset of distributions. The side channel information and computational resources available to adversary are identified”, Popa (US 20190320090) discloses “a device, system, and method perform lossy compression for images and signals by identifying regions with a low density of features. The method performed at a sensor communicatively connected 
Neither Best, Brown and Popa nor the prior art of record teaches individually or in combination the limitations listed below as recited in applicants' independent Claims: 
Claim 1: A method for processing raw sensor data of sensors associated with a mobile computing device, the method comprising: 
collecting raw sensor data from at least one sensor associated with the mobile computing device; 
selecting a subset of the raw sensor data based on: 
compressing the raw sensor data using a lossy compression technique to obtain a lossy compressed sensor data output; and 
selecting, for inclusion in the subset, one or more bits from a data bit stream associated with the at least one sensor that are not included in the lossy compressed sensor data output; 
applying a one-way cryptographic compression on the selected subset to obtain a compressed value; 

generating an updated current representation of accumulated entropy based on combining the first representation and the compressed value.
Claim 11: A mobile computing device, comprising: at least one sensor; memory; and a processor coupled with the at least one sensor and the memory, the processor being configured to: 
collect raw sensor data from at least one sensor associated with the mobile computing device; 
select a subset of the raw sensor data based on: 
compression of the raw sensor data using a lossy compression technique to obtain a lossy compressed sensor data output; and   
selection, for inclusion in the subset, of one or more bits from a data bit stream associated with the at least one sensor that are not included in the lossy compressed sensor data output; 
apply a one-way cryptographic compression on the selected subset to obtain a compressed value; 
retrieve a first representation of accumulated entropy associated with one or more previously acquired raw sensor data sets for the at least one sensor; and 
generate an updated current representation of accumulated entropy based on combining the first representation and the compressed value.
The closest prior art made of record and cited consisted of the following references. 
Tsirkin (US 9658832 B2) discloses “systems and methods for multi-factor entropy sourcing for random number generators. An example method may comprise: identifying, by a processing device, a plurality of entropy sources; receiving random bits from each of the plurality of entropy sources; identifying a minimum number of bits among numbers of bits received from each of two or more entropy sources of the plurality of entropy sources; mixing, into an entropy pool, at least the identified minimum number of bits received from each entropy source of two or more entropy sources; and increasing a size of the entropy pool by the identified minimum number of bits”. 
Hendry (US 20150078457) discloses “signaling of representation format information in multi-layer bitstreams. Representation format information is signaled using representation format syntax structures included in a video parameter set (VPS) for a video sequence in a multi-layer bitstream. When syntax elements associated with the representation format syntax structures are not present in the VPS, a mapping of representation formats to layers in the multi-layer bitstream may be inferred”.
Dwyer (US 20040126031) discloses “compress and/or decompress digital images in a lossless or a lossy manner. In some embodiments, a display controller may quantize pels of a digital image and may identify runs of successive quantized pels which are equal. The display controller may generate a symbol to represent an identified run of pels. The symbol may comprise a run length and a quantized pel that may be used to reconstruct the run of pels. The 
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Claims 2, 4-5, 8-10, 12, 14-15 and 18-20 depend upon respective independent claims above and are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740. The examiner can normally be reached Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRANG T DOAN/Primary Examiner, Art Unit 2431